Citation Nr: 1134657	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2007 rating decision of the VA Regional Office (RO) in Chicago, Illinois that denied service connection for right ear hearing loss and tinnitus.

The Veteran was afforded a hearing in September 2010 before the undersigned Veterans Law Judge sitting at Chicago, Illinois.  The transcript is of record.

The case was remanded for further development in April 2011 and is once again before the Board for disposition.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is indicated as to this claim.  The record reflects that upon being treated for sudden right ear hearing loss in April 2004 in the VA otolaryngology clinic, the Veteran was specifically queried as to whether he had had trauma to the right ear which he denied.  Service treatment records document right ear trauma in August 1961.  Therefore, it appears that treating physicians did not have the benefit of this information in making an informed assessment as to the etiology of right ear hearing loss that was subsequently characterized as "unexplained."  

The Board observes that when the appellant was afforded VA audiology examination in April 2011, inservice trauma to the right ear was noted.  Following comprehensive clinical history and background, the examiner concluded that the Veteran had profound mixed hearing loss.  She opined that due to the sudden nature of right ear hearing loss in 2004 and the presence of normal hearing in the ear at separation from service, it was less likely than not that current right ear hearing loss was the result of military noise exposure.  A list of characteristics of noise-induced hearing as determined by the American College of Occupational and Environmental Medicine was presented in support of the opinion.  It was also found that since the Veteran recalled onset of right side tinnitus at the time of sudden hearing loss, it was less likely than not that tinnitus was related to inservice noise exposure, and likely a side effect of right hearing loss.  

The Board observes that in the Board's April 2011 remand, it was requested that the VA examiner provide an opinion as to whether right ear hearing loss and tinnitus were the result of military service, to include the blow to the right ear.  However, although the VA audiologist referred to right ear trauma in service, her opinion only referred to hearing loss as the result of military noise exposure.  This opinion is inadequate.  Therefore, the case must be remanded for further development.  

Additionally, the Board finds that review of the record and examination by a specialist for a medical opinion are indicated because of the facts of this case.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an ear examination by a VA otologist or ear, nose and throat (ENT) specialist (otolaryngologist).  The claims folder and a copy of this remand must be made available to the examiner.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, complaints, and other assertions, etc.

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide an opinion with complete rationale, as to whether it is at least as likely as not that the current right ear hearing loss and tinnitus is causally related to service on any basis, to include a blow to the right ear in 1961 or noise exposure, such as from high-speed dental drills.

2.  The RO/AMC should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a medical opinion.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


